Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00569-CR

                                     Kristi Rene NIX,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B11614
                       Honorable M. Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED. Any other pending motions
for relief are DENIED.

       SIGNED April 22, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice